Citation Nr: 0730824	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-12 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to July 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to service connection for PTSD. 

The veteran attended a videoconference hearing before the 
undersigned in April 2005.  A transcript of this hearing is 
associated with the claims file.

In an August 2005 decision, the Board remanded this issue for 
further development.  

The Board notes that in a March 2006 statement, the veteran 
stated that he wanted to amend his claim to include 
entitlement to service connection for sleep apnea.  This 
issue is not currently before the Board and is referred to 
the RO for development.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD from a medical 
professional that relate this diagnosis to events in active 
service.

2.  There is no credible evidence to support the occurrence 
of the veteran's claimed stressors.

3.  The veteran did not engage in combat. 






CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

The duty to notify

VA must inform a claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 C.F.R. § 
3.159(b).

In a letter issued in June 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  

The June 2001 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the June 2001 VCAA letter 
contained a notation that the veteran was to tell VA if there 
was any additional information or evidence that he thought 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June 2001 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until an August 2006 VCAA letter.  Since, however, the claim 
is being denied, no rating is being given and no effective 
date is being set.  There is no prejudice in the inferred 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

Additionally, per the August 2005 Board remand, the Agency of 
Original Jurisdiction (AOJ) contacted the National Personnel 
Records Center (NPRC) and the National Archives and Records 
Administration (NARA) in order to properly develop the 
veteran's claim.

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed PTSD.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran is not shown to have had combat with the enemy 
during his service and there is no credible supporting 
evidence of a stressor.  For these reasons, an examination or 
opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 


Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2007).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98. 

Factual Background

The veteran's service medical records are negative for any 
psychiatric findings.   

In March 1999, the veteran presented to the Parkview Family 
Counseling Center with complaints of increasing symptoms of 
depression.  The veteran reported that he was a Vietnam 
veteran and the he had remorse over what he was required to 
do. He also reported using a large amount of drugs.  The 
diagnosis was major depression and PTSD.

In January 2003 the veteran presented to the Pueblo, Colorado 
VA Medical Center (VAMC).  The veteran's PTSD screen was 
positive.

In a May 2003 stressor statement, the veteran stated that he 
had a number of situations on duty that caused him shock and 
fright.  The veteran claimed that while he was on the U.S.S. 
Hull DD945 patrolling the Kaohsiung Straits, he witnessed a 
shipmate of his shoot himself in the mouth.  The veteran 
stated that he was approximately 10 feet away from this 
incident.  He stated that he also witnessed a Chief Petty 
Officer being "highlined" from a supply ship to the hull 
being lost at sea when the line snapped.

At his April 2005 hearing, the veteran stated that he 
witnessed a marine gate guard shoot himself in the head in 
close proximity to the veteran in Guam around late 1958, 
early 1959.  He indicated that this took place at the Naval 
Training Center on Guam and that he was interviewed by the 
military police after this incident.  He indicated that the 
only other stressful incident that took place in Guam was 
getting beaten up by Marines, but noted there was no report 
of this incident.

He testified that after serving in Guam, he was stationed 
onshore for 9 months in Hawaii serving at Camp Smith under 
CINPAC.  While there, the veteran saw a friend's roommate 
bleeding and apparently dead on his cot with his wrists 
slashed.  He reported that the Naval Investigative Service 
investigated this incident but did not give a date as to when 
this took place.

The veteran again reported witnessing a suicide while aboard 
the U.S.S. Hull.  He indicated that the sailor who shot 
himself was on a nearby ship, the U.S.S. Rogers and they were 
both on deck watch.  He testified that this took place around 
the middle of 1960.  He testified that he wrote a report on 
this incident and submitted it to the ship's log.  Finally, 
he testified that he witnessed a chief petty officer lost at 
sea in a "highline" accident when the individual was being 
transferred via a roped chair between two ships.  No date was 
given as to when this took place, but indicated that the 
incident took place between the U.S.S. Oriskany, an aircraft 
carrier and a supply ship.  The veteran's ship, the U.S.S. 
Hull was nearby guarding the vicinity and the veteran was on 
guard detail, when he saw the accident. 

In a February 2006 letter, an NARA representative reported on 
the inquiry to the National Archives regarding information 
from the deck log of the U.S.S. Hull for the period of June 
through July 1960 when the veteran indicated that he 
witnessed the suicide of a soldier and a sailor going 
overboard during a transfer between the U.S.S. Oriskany and a 
supply ship.  The NARA representative concluded that an 
examination of the U.S.S. deck logs entries for the period 
indicated found no mention of these claimed incidents.

In a September 2006 letter, Dr. Darvin Ritchie stated that 
the veteran had been a patient of his for years.  He reported 
that the veteran had PTSD that was related to his experience 
in Vietnam.  This was followed by alcoholism and drug 
addiction. 

Analysis

Competent medical professionals have concluded that the 
veteran met the criteria for a diagnosis of PTSD, and have 
linked the diagnosis to stressors during service.  There is 
no competent evidence against these conclusions.  The 
remaining question is whether there is credible supporting 
evidence of the claimed stressors or whether the veteran 
engaged in combat and the claimed stressors involve combat.

As a first step, the Board must make a specific finding as to 
whether or not the veteran actually engaged in combat.  
Zarycki v. Brown, supra.  

His military occupational specialty (MOS), according to his 
DD Form 214, was that of a radio operator and he received the 
National Defense Service Medal and the Armed Forces 
Expeditionary Medal.  However, these awards indicate service 
but do not necessarily denote combat.  Therefore, he does not 
have any awards or decorations that in and of themselves are 
evidence of combat participation.  The veteran does not 
contend that he participated in combat.  He does not describe 
any encounters with the enemy or any attacks by the enemy. 

Based on these records, the Board finds that the veteran did 
not participate in combat within the meaning of 38 C.F.R. § 
3.304(f) or VAOPGCPREC 12-99.

The Board further observes that none of the veteran's claimed 
stressors are related to direct participation in combat. 

Moreover, the veteran's DD Form 214 shows 3 years of foreign 
service in the Navy, there is no indication of any service in 
Vietnam during the period of the conflict.

As the veteran did not participate in combat, there must be 
credible supporting evidence that the claimed stressor events 
occurred.  The Board is unable to find that there is such 
evidence. 

The August 2005 remand provided the opportunity to supply 
information needed to request credible evidence to support 
the occurrence of stressors from the NPRC and NARA.  However, 
the veteran's entire personnel file provided by the NPRC did 
not contain any information related to the veteran's claimed 
stressors.  Additionally, the NARA concluded that an 
examination of the U.S.S. Hull deck log entries for the 
period of June through July 1960 found no mention of these 
claimed incidents.

While the Board acknowledges Dr. Ritchie's opinion, there is 
no indication that Dr. Ritchie had access to the veteran's 
service record.  Dr. Ritchie's opinion appears to be based on 
personal history provided by the veteran.

In view of the above, the Board must conclude that there is 
no credible evidence to support the occurrence of the 
veteran's claimed stressors.  The veteran should be mindful 
that the Board is not questioning the truthfulness of his 
statements.  However, the law requires that there be credible 
evidence other than the veteran's own statements to support 
the occurrence of his claimed stressors.  As there is no such 
evidence, the weight of the evidence is against the claim, 
and entitlement to service connection for PTSD is denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f). 


ORDER


Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


